   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 1 of 69



MCGUIREWOODS LLP
Michael D. Mandel (SBN 216934)
    Email: mmandel@mcguirewoods.com
Sean M. Sullivan (SBN 286368)
    Email: ssullivan@mcguirewoods.com
1800 Century Park East, 8th Floor
Los Angeles, CA 90067
Tel: (310) 315-8200
Fax: (310) 315-8210
Sylvia J. Kim, Esq. (SBN 258363)
   Email skim@mcguirewoods.com
Two Embarcadero Center, Suite 1300
San Francisco, CA 94111
Telephone: 415.844.9944
Facsimile: 415.844.9922

Attorneys for Defendant
ACOSTA, INC.



                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

ANA GONSALES, and on behalf of others         CASE NO. 3:17-cv-05767-VC
similarly situated
                                              DEFENDANT ACOSTA, INC.’S
              Plaintiff,                      EVIDENTIARY OBJECTIONS TO
                                              DECLARATION OF MARCO A. PALAU
                                              IN SUPPORT OF PLAINTIFF’S MOTION
       vs.                                    FOR SUMMARY JUDGMENT
                                              [DKT. #91-1]
ACOSTA, INC., a corporation doing business
as Acosta Sales & Marketing; and DOES ONE     Date:              January 24, 2019
through TEN, inclusive,                       Time:              10:00 a.m.
                                              Courtroom:         4 – 17th Floor
                                              Judge:             Hon. Vince Chhabria
              Defendants.




111362078_1
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 2 of 69



          DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF

                                MARCO A. PALAU [DKT. #91-1]

      Declaration of Marco A. Palau                         Objection                  Ruling
 ¶ 5: Plaintiff seeks summary judgment as       Violates Best Evidence Rule. FRE     Sustained /
                                                1002.
 to Acosta’s 20th Affirmative Defense and                                            Overruled
                                                Improper Mischaracterization.
 her claim for civil penalties under the

 Private Attorneys General Act (PAGA),

 Cal. Labor Code §§ 2699 et seq. The

 motion seeks PAGA penalties for

 violations committed against plaintiff and

 other STs, and the motion is primarily

 based on Acosta’s own admissions, its

 policy documents, its discovery responses

 and payroll records.

 ¶ 16: Attached to this declaration as          Inadmissible legal conclusions. See, Sustained /
                                                e.g., Lee v. City of Los Angeles, 2015
 Exhibit 11 is a true and correct copy of a     WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                24, 2015) (sustaining evidentiary
 Sample Planogram (“POG”) as produced
                                                objections to legal conclusions
 during discovery in this matter by Plaintiff   contained in declarations); Lauter v.
                                                Rosenblatt, 2017 WL 5592886, *5
 and authenticated by Defendant’s FRCP          (C.D. Cal. May 18, 2017) (same);
                                                Wells v. San Joaquin Valley R.R.,
 30(b)(6) witness (Ex 9 to this declaration,    2007 WL 2825715, *11-12 (E.D. Cal.
                                                Sept. 26, 2007) (striking portions of
 76:18-77:12).
                                                declarations that pertain legal
                                                conclusions as having “no effect” or
                                                admissibility).


 ¶ 30: Based on Ms. Gonsales’ verified          Inadmissible legal conclusions. See, Sustained /
                                                e.g., Lee v. City of Los Angeles, 2015
 discovery responses (Exs. 15 to 17 to this     WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                24, 2015) (sustaining evidentiary
 declaration), her payroll records (Ex. 10 to
                                                objections to legal conclusions
 this declaration), wage statements (Ex. 3 to   contained in declarations); Lauter v.
                                                Rosenblatt, 2017 WL 5592886, *5
                                                (C.D. Cal. May 18, 2017) (same);
111362078_1                                 1
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 3 of 69




        Declaration of Marco A. Palau                       Objection                   Ruling
 this declaration), and her declaration,        Wells v. San Joaquin Valley R.R.,
                                                2007 WL 2825715, *11-12 (E.D. Cal.
 Acosta’s liability for PAGA penalties with     Sept. 26, 2007) (striking portions of
                                                declarations that pertain legal
 respect to Ms. Gonsales is as follows:
                                                conclusions as having “no effect” or
        Acosta is liable for PAGA penalties    admissibility).

         with respect to Gonsales for four

         pay periods under Labor Code §§

         226.3, because Acosta violated the

         wage statements provisions of

         Labor Code § 226 by enforcing an

         electronic wage statement policy

         that denied Gonsales the option to

         elect receipt of paper wage

         statements (see Department of

         Labor Standards Enforcement

         Opinion Letter 2006.7.06, available

         at

         www.dir.ca.gov/dlse/opinions/2006-

         07-06.pdf), and because the wage

         statements failed to include the

         inclusive dates of the pay period,

         specifically the start of the pay

         period. The pay periods are for the

         following pay dates: 5/13/16,

         5/27/16, 6/10/16 and 6/26/16. (Ex. 3

         at ACOSTA000192-197, Ex. 13,

         and Ex. 24.) Acosta is liable for

         $1,000 in civil penalties under

111362078_1                                 2
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 4 of 69




        Declaration of Marco A. Palau                  Objection                 Ruling
         section 226.3 at the rate of $250 per

         wage statement.

        Acosta is additionally liable for civil
         penalties under Labor Code §§ 210,

         1197.1, 2699(f) and 558 for the pay

         period ending 5/21/16. (Ex. 3 at

         ACOSTA000193.) During this pay

         period, Gonsales was not

         compensated for 3.5 hours of

         overtime-one hour on 5/16/16, one

         hour on 5/17/17, and 1.5 hours on

         5/18/16. (Ex. 15 at 27-28; Ex. 8, 31,

         Ex. 16 at 20-30.) During this same

         period Acosta failed to pay four rest

         period premiums and three meal

         period premiums. (Ex. 15 at 29-31;

         Ex. 8, 31, Ex. 16 at 20-30.) Her

         wage statement demonstrates the

         nonpayment of these amounts. (Ex.

         3 at ACOSTA000193.) Acosta is

         therefore liable for $350 in PAGA

         penalties under Labor Code §§ 210,

         1197.1, 2699(f) and 558 for the pay

         period ending 5/21/16.

        Acosta is liable for wages as a
         PAGA penalty under Labor Code §

         558 for four rest period premiums,

111362078_1                                 3
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 5 of 69




        Declaration of Marco A. Palau                          Objection                      Ruling
         three meal period premiums and 3.5

         hours of overtime. At an hourly rate

         of $21, the amount of wages owed

         as a premium is $257.25, plus 10

         percent simple interest for a total of

         $318.92.

        For failing to maintain record of
         daily hours worked Acosta is liable

         for $500 as a civil penalty pursuant

         to Labor Code § 1174.5.

        Finally, Acosta is liable for waiting
         time penalties under Labor Code §§

         256 and 1197.1 in the amount of

         $5,985. This amount is based on an

         average daily wage of $199.5 for

         nine hours of work (8 hours at $21

         per hour and 1 hour at $31.5 per

         hour) times 30 days of waiting.

        Attached hereto as Exhibit 35 is a
         spreadsheet with the above

         calculations.

 ¶ 31: Acosta produced a list of 10 STs not       Improper mischaracterization.             Sustained /

 including plaintiff or Mark                      Lack of personal knowledge /              Overruled
                                                  foundation. FRE 601, 602, 901.
 Niemantsverdriet, an employee who
                                                  Inadmissible opinion testimony.
 worked alongside Ms. Gonsales doing the          FRE 701-702.
 same or very similar work as she, according
                                                  Speculation. The declaration does
 to Ms. Gonsales’ declaration. Defense            not contain facts that substantiate the
                                                  conclusions rendered by declarant,
111362078_1                                 4
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 6 of 69




         Declaration of Marco A. Palau                        Objection                      Ruling
 counsel stated in email correspondence that     thereby making such statements pure
                                                 speculation and inadmissible. See
 Mr. Niemantsverdriet did not work as an         Slevin v. Home Depot, 120
                                                 F.Supp.2d. 822, 835-36 (N.D. Cal.
 ST during the relevant time period, but as
                                                 2000) (stating that a declaration based
 of the drafting of this declaration, counsel    on speculation is irrelevant and
                                                 should not be considered).
 has failed to disclose what position Mr.
                                                 Inadmissible legal conclusions. See,
 Niemantsverdriet held and what work he          e.g., Lee v. City of Los Angeles, 2015
                                                 WL 12748244, *3-4 (C.D. Cal. Feb.
 performed. Acosta’s 30(b)(6) witness,           24, 2015) (sustaining evidentiary
 Richard Russell testified that Mr.              objections to legal conclusions
                                                 contained in declarations); Lauter v.
 Niemantsverdriet was an ST or Senior ST         Rosenblatt, 2017 WL 5592886, *5
                                                 (C.D. Cal. May 18, 2017) (same);
 at the relevant time. (Ex. 9 to this            Wells v. San Joaquin Valley R.R.,
                                                 2007 WL 2825715, *11-12 (E.D. Cal.
 Declaration, Russell 30(b)(6) Depo. At
                                                 Sept. 26, 2007) (striking portions of
 163-168.) Because Acosta has withheld           declarations that pertain legal
                                                 conclusions as having “no effect” or
 records of Mr. Niemantsverdriet, plaintiff is   admissibility).

 unable to present an analysis of any            Assumes facts that are either not
                                                 true or lack sufficient evidentiary
 violations committed with respect to him.
                                                 support.
 However, plaintiff reserves the right to do

 so at trial or as the Court may permit.

 ¶ 32: The list of STs produced by Acosta        Violates the Best Evidence Rule.          Sustained /
                                                 FRE 1002.
 includes the following individuals:                                                       Overruled

         Joseph Z. Bihl

         Rodney Goodner

         Marge Hernandez

         Cap Higgs

         Gary L. Hilton

         Jamey Honeycutt

         Julie Law (Guape)

         Colleen Merrill

111362078_1                                 5
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 7 of 69




        Declaration of Marco A. Palau                       Objection                      Ruling
        Bradley D. Spawton

        James Tenney
 ¶ 33: Acosta failed to produce any payroll    Improper mischaracterization.             Sustained /

 records for Mark Niemantsverdriet.            Lack of personal knowledge /              Overruled
                                               foundation. FRE 601, 602, 901.

                                               Inadmissible opinion testimony.
                                               FRE 701-702.

                                               Speculation. The declaration does
                                               not contain facts that substantiate the
                                               conclusions rendered by declarant,
                                               thereby making such statements pure
                                               speculation and inadmissible. See
                                               Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
                                               2000) (stating that a declaration based
                                               on speculation is irrelevant and
                                               should not be considered).

                                               Inadmissible legal conclusions. See,
                                               e.g., Lee v. City of Los Angeles, 2015
                                               WL 12748244, *3-4 (C.D. Cal. Feb.
                                               24, 2015) (sustaining evidentiary
                                               objections to legal conclusions
                                               contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
                                               (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
                                               2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
                                               declarations that pertain legal
                                               conclusions as having “no effect” or
                                               admissibility).

                                               Assumes facts that are either not
                                               true or lack sufficient evidentiary
                                               support.
 ¶ 35: Acosta’s production confirms that       Improper mischaracterization.             Sustained /

 there is no record of reimbursing cell        Lack of personal knowledge /              Overruled
                                               foundation. FRE 601, 602, 901.
 phones or internet costs incurred by STs in
                                               Inadmissible opinion testimony.

111362078_1                                 6
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
    Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 8 of 69




      Declaration of Marco A. Palau                         Objection                      Ruling
 carrying out their work. This is consistent   FRE 701-702.

 with testimony from Acosta’s 30(b)(6)         Speculation. The declaration does
                                               not contain facts that substantiate the
 designees who admitted that STs were not      conclusions rendered by declarant,
 reimbursed for cell phone or internet         thereby making such statements pure
                                               speculation and inadmissible. See
 expenses. (Ex. 1, 30(b)(6) Depo. at 107:14-   Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
 112:9; Ex. 9, 30(b)(6) Depo. at 53-54.)       2000) (stating that a declaration based
                                               on speculation is irrelevant and
                                               should not be considered).

                                               Inadmissible legal conclusions. See,
                                               e.g., Lee v. City of Los Angeles, 2015
                                               WL 12748244, *3-4 (C.D. Cal. Feb.
                                               24, 2015) (sustaining evidentiary
                                               objections to legal conclusions
                                               contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
                                               (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
                                               2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
                                               declarations that pertain legal
                                               conclusions as having “no effect” or
                                               admissibility).
 ¶ 36: PAGA penalties for violations           Inadmissible opinion testimony.           Sustained /

 committed against the STs are calculated      FRE 701-702.                              Overruled

 based on Acosta’s Payroll History Reports     Speculation. The declaration does
                                               not contain facts that substantiate the
 and Wage Statements and summarized in         conclusions rendered by declarant,
                                               thereby making such statements pure
 Exhibit 36 hereto. The summary is taken       speculation and inadmissible. See
 from the calculations below with respect to   Slevin v. Home Depot, 120
                                               F.Supp.2d. 822, 835-36 (N.D. Cal.
 each ST.                                      2000) (stating that a declaration based
                                               on speculation is irrelevant and
                                               should not be considered).

                                               Inadmissible legal conclusions. See,
                                               e.g., Lee v. City of Los Angeles, 2015
                                               WL 12748244, *3-4 (C.D. Cal. Feb.
                                               24, 2015) (sustaining evidentiary
                                               objections to legal conclusions

111362078_1                                 7
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 9 of 69




      Declaration of Marco A. Palau                       Objection                   Ruling
                                             contained in declarations); Lauter v.
                                             Rosenblatt, 2017 WL 5592886, *5
                                             (C.D. Cal. May 18, 2017) (same);
                                             Wells v. San Joaquin Valley R.R.,
                                             2007 WL 2825715, *11-12 (E.D. Cal.
                                             Sept. 26, 2007) (striking portions of
                                             declarations that pertain legal
                                             conclusions as having “no effect” or
                                             admissibility).
 ¶ 38: Mr. Bihl’s wage statements do not       Inadmissible legal conclusions. See, Sustained /
                                               e.g., Lee v. City of Los Angeles, 2015
 include the start of the pay period. Mr. Bihl WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                               24, 2015) (sustaining evidentiary
 was paid an hourly rate of $23.32 through
                                               objections to legal conclusions
 3/11/17, and then $23.80. Mr. Bihl’s          contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
 Payroll History shows that for each           (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
 workday he was compensated for eight (8)      2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
 hours at his hourly rate, and each workweek
                                               declarations that pertain legal
 he was compensated for 40 hours. His days conclusions as having “no effect” or
                                               admissibility).
 off are indicated with a code, such as OSV,
                                               Contradicted by Plaintiff’s
 OSS, OSP, PH, and his wage statements         Deposition Testimony where she
                                               admitted that she has no personal
 also indicate vacation, paid holiday or other
                                               knowledge of the meal and rest
 reason for time off. His compensation is      break practices and working
                                               hours of other STs. Kim Decl.,
 always the same. For each two-week pay        Exh. B at 120:20-121:19, 360:5-
                                               363:9. See also Rope v. Auto–Chlor
 period Mr. Bihl is compensated for 80         Sys. of Wash., Inc., 220 Cal.App.4th
                                               635, 651 n. 7 (2013) (“PAGA
 hours at his hourly rate. His payroll records
                                               requires that the representative
 show no overtime compensation and no          plaintiff establish that the employer
                                               have committed the Labor Code
 meal or rest premium pay. Based on his        violations for which recovery is
                                               sought against the aggrieved
 records, Acosta’s deposition testimony and employees.”); Hibbs–Rines v.
                                               Seagate Technologies, LLC, 2009
 its policies establishing a daily, nine-hour
                                               WL 513496, *4 (N.D. Cal.2009)
 work schedule, arguably with an untimely      (“[C]ivil penalties under PAGA are
                                               only assessed for violations of the
                                               California Labor Code. Plaintiff will
                                               have to prove Labor Code violations

111362078_1                                 8
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 10 of 69




        Declaration of Marco A. Palau                         Objection                    Ruling
 meal break of 30 minutes, Acosta is liable      with respect to each and every
                                                 individual on whose behalf plaintiff
 for civil penalties in the following amounts:   seeks to recover civil penalties under
                                                 PAGA.”) (emphasis in original). See
        Labor Code § 226.3 for inaccurate
                                                 also Sch. Dist. No. 1J v. ACandS,
         wage statements (failing to include     Inc., 5 F.3d 1255, 1264 (9th Cir.
                                                 1993) (“[A] party should not be able
         the start of the pay period;            to substitute an affidavit alleging
                                                 helpful facts for earlier deposition
         inaccurate total hours; failure to      testimony harmful to its case in
                                                 order to avoid summary judgment.”)
         include rate of pay; failing to
                                                 (cit. omitted); Kennedy v. Allied
         include overtime, rest and meal         Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                                 Cir. 1991) (“The general rule in the
         period premiums): $8,250 ($250 for      Ninth Circuit is that a party cannot
                                                 create an issue of fact by an affidavit
         each of the 33 wage statements          contradicting his prior deposition
         during the relevant time period).       testimony.”).

        Labor Code § 210 for failure to pay     Lack of personal knowledge /
                                                 foundation. FRE 601, 602, 901.
         wages (overtime, rest and meal
                                                 Inadmissible opinion testimony.
         premiums) when due, i.e., each pay      FRE 701-702.
         period: $6,500 ($100 for the first      Speculation. The declaration does
                                                 not contain facts that substantiate the
         wage statement and $200 for the 32
                                                 conclusions rendered by declarant,
         subsequent wage statements within       thereby making such statements pure
                                                 speculation and inadmissible. See
         the relevant period)                    Slevin v. Home Depot, 120
                                                 F.Supp.2d. 822, 835-36 (N.D. Cal.
        Labor Code § 1197.1 for violating       2000) (stating that a declaration based
                                                 on speculation is irrelevant and
         the minimum wage by paying zero
                                                 should not be considered).
         wages for hours in excess of eight
                                                 Violates the Best Evidence Rule.
         (8) in a workday in a given pay         FRE 1002.

         period: $8,100 ($100 for the first      Improper attempt to circumvent
                                                 the Court’s page limits applicable
         pay period and $250 for 32              to briefs.
         subsequent pay periods).
                                                 Improper attempt to expand the
        Labor Code § 2699(f) for failing to     scope of Plaintiff’s PAGA
                                                 allegations beyond the facts and
         reimburse expenses during a pay         theories pled in the PAGA Notice

111362078_1                                 9
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 11 of 69




      Declaration of Marco A. Palau                      Objection                 Ruling
      period: $3,300 ($100 per each of the and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
      33 pay periods that a reimbursement 5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
      was not received).
                                           WL 2384895, *4 (E.D. Cal. May 19,
     Labor Code § 558 for                 2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
      underpayment of wages during the     669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
      pay period, including failure to pay 968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
      overtime and rest and meal period
                                           1292 (9th Cir. 2000).
      premiums: $3,250 ($50 for the first
                                           Assumes facts that are either not
      wage statement and $100 each of      true or lack sufficient evidentiary
                                           support.
      the 32 wage statements thereafter).
                                           Improper attempt to recover
     Labor Code § 1174.5 for failure to   penalties for which Plaintiff has
      maintain payroll records showing     failed to prove the underlying
                                           Labor Code violations and/or that
      the hours worked daily: $500.        are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
     Labor Code § 558 wages (overtime, Opposition/Opening Brief, Section
                                           VII.
      rest and meal period premiums) as a
                                           Improper attempt to recover meal
      civil penalty: $21,758.54 (with 10
                                           and rest break premiums pursuant
      percent simple interest). This       to Cal. Lab. Code § 558, because
                                           such premiums are akin to
      amount breaks down as follows:       liquidated damages and do not
                                           constitute “wages.” See, e.g.,
      o Overtime: half an hour of          Consolidated Opposition/Opening
                                           Brief at Section VII.D.
          overtime per workday at the

           overtime rate of time and one      Improper mischaracterization.

           half. Mr. Bihl’s Payroll History

           Report shows 281 workdays for

           a total of $4,974.45 in unpaid

           overtime.

       o Meal Period Premium: one

           premium per workday at Mr.

111362078_1                                10
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 12 of 69




        Declaration of Marco A. Palau                         Objection                  Ruling
            Bihl’s hourly rate for a total of

            $6,596.60 (i.e., 281 meal period

            premiums).

         o Rest Period Premium: one

            premium per workday at Mr.

            Bihl’s hourly rate for a total of

            $6,596.60 (i.e., 281 rest period

            premiums).

         o Interest of 10%: $3,617.89.

 ¶ 40: Mr. Goodner’s wage statements do          Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 not include the start of the pay period. Mr.    WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 Goodner’s hourly rate was $20 then $21,
                                                 objections to legal conclusions
 29. Like the other STs, he was paid a fixed     contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 salary that covered only eight (8) hours per    (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 workday and 40 hours per workweek. Days         2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 off are indicated in payroll. In one wage
                                                 declarations that pertain legal
 statement, Mr. Goodner has a partial day        conclusions as having “no effect” or
                                                 admissibility).
 deduction of four (4) hours for sick pay.
                                                 Contradicted by Plaintiff’s
 (ACOSTA000540). Based on his records,           Deposition Testimony where she
                                                 admitted that she has no personal
 Acosta’s deposition testimony and its
                                                 knowledge of the meal and rest
 policies establishing a daily, nine-hour        break practices and working
                                                 hours of other STs. Kim Decl.,
 work schedule, arguably with an untimely        Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
 meal break of 30 minutes, Acosta is liable      Sys. of Wash., Inc., 220 Cal.App.4th
                                                 635, 651 n. 7 (2013) (“PAGA
 for civil penalties in the following amounts:
                                                 requires that the representative
        Labor Code § 226.3 for inaccurate       plaintiff establish that the employer
                                                 have committed the Labor Code
         wage statements (failing to include     violations for which recovery is
                                                 sought against the aggrieved
         the start of the pay period;            employees.”); Hibbs–Rines v.
111362078_1                                11
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 13 of 69




        Declaration of Marco A. Palau                       Objection                    Ruling
         inaccurate total hours; failure to    Seagate Technologies, LLC, 2009
                                               WL 513496, *4 (N.D. Cal.2009)
         include rate of pay; failing to       (“[C]ivil penalties under PAGA are
                                               only assessed for violations of the
         include overtime, rest and meal
                                               California Labor Code. Plaintiff will
         period premiums): $8,250 ($250 for    have to prove Labor Code violations
                                               with respect to each and every
         each of the 33 wage statements        individual on whose behalf plaintiff
                                               seeks to recover civil penalties under
         during the relevant time period).     PAGA.”) (emphasis in original). See
                                               also Sch. Dist. No. 1J v. ACandS,
        Labor Code § 210 for failure to pay
                                               Inc., 5 F.3d 1255, 1264 (9th Cir.
         wages (overtime, rest and meal        1993) (“[A] party should not be able
                                               to substitute an affidavit alleging
         premiums) when due, i.e., each pay    helpful facts for earlier deposition
                                               testimony harmful to its case in
         period: $6,500 ($100 for the first    order to avoid summary judgment.”)
         wage statement and $200 for the 32    (cit. omitted); Kennedy v. Allied
                                               Mut. Ins. Co., 952 F.2d 262, 266 (9th
         subsequent wage statements within     Cir. 1991) (“The general rule in the
                                               Ninth Circuit is that a party cannot
         the relevant period)                  create an issue of fact by an affidavit
                                               contradicting his prior deposition
        Labor Code § 1197.1 for violating     testimony.”).
         the minimum wage by paying zero
                                               Lack of personal knowledge /
         wages for hours in excess of eight    foundation. FRE 601, 602, 901.

         (8) in a workday in a given pay       Inadmissible opinion testimony.
                                               FRE 701-702.
         period: $8,100 ($100 for the first
                                              Speculation. The declaration does
         pay period and $250 for 32           not contain facts that substantiate the
                                              conclusions rendered by declarant,
         subsequent pay periods).
                                              thereby making such statements pure
        Labor Code § 2699(f) for failing to speculation and inadmissible. See
                                              Slevin v. Home Depot, 120
         reimburse expenses during a pay      F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
         period: $3,300 ($100 per each of the on speculation is irrelevant and

         33 pay periods that a reimbursement should not be considered).

         was not received).                    Violates the Best Evidence Rule.
                                               FRE 1002.
        Labor Code § 558 for
         underpayment of wages during the

111362078_1                                12
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 14 of 69




        Declaration of Marco A. Palau                        Objection                  Ruling
         pay period, including failure to pay   Improper attempt to circumvent
                                                the Court’s page limits applicable
         overtime and rest and meal period      to briefs.
         premiums: $3,250 ($50 for the first    Improper attempt to expand the
         wage statement and $100 each of        scope of Plaintiff’s PAGA
                                                allegations beyond the facts and
         the 32 wage statements thereafter).    theories pled in the PAGA Notice
                                                and Complaint. Stoddart v.
        Labor Code § 1174.5 for failure to     Express Servs., Inc., 2015 WL
                                                5522142, *6 (E.D. Cal. Sept. 16,
         maintain payroll records showing       2015); Holak v. K Mart Corp., 2015
         the hours worked daily: $500.          WL 2384895, *4 (E.D. Cal. May 19,
                                                2015); Archila v. KFC U.S.
        Labor Code § 558 wages (overtime,      Properties, Inc., 420 F. App’x 667,
                                                669 (9th Cir. 2011); Pickern v. Pier
         rest and meal period premiums) as a    1 Imports (U.S.), Inc., 457 F.3d 963,
                                                968-69 (9th Cir. 2006); Coleman v.
         civil penalty: $19,121.41 (with 10
                                                Quaker Oats Co., 232 F.3d 1271,
         percent simple interest). This         1292 (9th Cir. 2000).

         amount breaks down as follows:         Assumes facts that are either not
                                                true or lack sufficient evidentiary
         o Overtime: half an hour of            support.
            overtime per workday at the         Improper attempt to recover
                                                penalties for which Plaintiff has
            overtime rate of time and one
                                                failed to prove the underlying
            half. Mr. Goodner’s Payroll         Labor Code violations and/or that
                                                are not recoverable as a matter of
            History Report shows 282            law. See Acosta’s Consolidated
                                                Opposition/Opening Brief, Section
            workdays for a total of             VII.
            $4,354.79 in unpaid overtime.       Improper attempt to recover meal
         o Meal Period Premium: one             and rest break premiums pursuant
                                                to Cal. Lab. Code § 558, because
            premium per workday at Mr.          such premiums are akin to
                                                liquidated damages and do not
            Goodner’s hourly rate for a total   constitute “wages.” See, e.g.,
                                                Consolidated Opposition/Opening
            of $5,806.39 (i.e., 282 meal
                                                Brief at Section VII.D.
            period premiums).
                                                Improper mischaracterization.
         o Rest Period Premium: one

            premium per workday at Mr.

111362078_1                                13
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 15 of 69




        Declaration of Marco A. Palau                         Objection                   Ruling
            Goodner’s hourly rate for a total

            of $5,806.39 (i.e., 281 rest

            period premiums).

         o Interest of 10%: $3,153.84.

 ¶ 42: Ms. Hernandez’s wage statements do        Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 not include the start of the pay period. Like   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 the other STs, she was paid a fixed salary
                                                 objections to legal conclusions
 that covered only eight (8) hours per           contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 workday and 40 hours per workweek. Days         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 off are indicated in payroll. Based on          2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 Hernandez’s payroll records, Acosta’s
                                                 declarations that pertain legal
 deposition testimony and its policies           conclusions as having “no effect” or
                                                 admissibility).
 establishing a daily, nine-hour work
                                                 Contradicted by Plaintiff’s
 schedule, arguably with an untimely meal        Deposition Testimony where she
                                                 admitted that she has no personal
 break of 30 minutes, Acosta is liable for
                                                 knowledge of the meal and rest
 civil penalties in the following amounts::      break practices and working
                                                 hours of other STs. Kim Decl.,
        Labor Code § 226.3 for inaccurate       Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
         wage statements (failing to include     Sys. of Wash., Inc., 220 Cal.App.4th
                                                 635, 651 n. 7 (2013) (“PAGA
         the start of the pay period;
                                                 requires that the representative
         inaccurate total hours; failure to      plaintiff establish that the employer
                                                 have committed the Labor Code
         include rate of pay; failing to         violations for which recovery is
                                                 sought against the aggrieved
         include overtime, rest and meal         employees.”); Hibbs–Rines v.
                                                 Seagate Technologies, LLC, 2009
         period premiums): $7,750 ($250 for
                                                 WL 513496, *4 (N.D. Cal.2009)
         each of the 31 wage statements          (“[C]ivil penalties under PAGA are
                                                 only assessed for violations of the
         during the relevant time period).       California Labor Code. Plaintiff will
                                                 have to prove Labor Code violations
        Labor Code § 210 for failure to pay     with respect to each and every
         wages (overtime, rest and meal          individual on whose behalf plaintiff
                                                 seeks to recover civil penalties under
111362078_1                                14
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 16 of 69




        Declaration of Marco A. Palau                        Objection                   Ruling
         premiums) when due, i.e., each pay    PAGA.”) (emphasis in original). See
                                               also Sch. Dist. No. 1J v. ACandS,
         period: $6,100 ($100 for the first    Inc., 5 F.3d 1255, 1264 (9th Cir.
                                               1993) (“[A] party should not be able
         wage statement and $200 for the 30
                                               to substitute an affidavit alleging
         subsequent wage statements within     helpful facts for earlier deposition
                                               testimony harmful to its case in
         the relevant period)                  order to avoid summary judgment.”)
                                               (cit. omitted); Kennedy v. Allied
        Labor Code § 1197.1 for violating     Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                               Cir. 1991) (“The general rule in the
         the minimum wage by paying zero
                                               Ninth Circuit is that a party cannot
         wages for hours in excess of eight    create an issue of fact by an affidavit
                                               contradicting his prior deposition
         (8) in a workday in a given pay       testimony.”).
         period: $7,600 ($100 for the first    Lack of personal knowledge /
                                               foundation. FRE 601, 602, 901.
         pay period and $250 for 30

         subsequent pay periods).              Inadmissible opinion testimony.
                                               FRE 701-702.
        Labor Code § 2699(f) for failing to
                                              Speculation. The declaration does
         reimburse expenses during a pay      not contain facts that substantiate the
                                              conclusions rendered by declarant,
         period: $3,100 ($100 per each of the thereby making such statements pure
                                              speculation and inadmissible. See
         31 pay periods that a reimbursement
                                              Slevin v. Home Depot, 120
         was not received).                   F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
        Labor Code § 558 for                 on speculation is irrelevant and
                                              should not be considered).
         underpayment of wages during the
                                              Violates the Best Evidence Rule.
         pay period, including failure to pay FRE 1002.

         overtime and rest and meal period
                                               Improper attempt to circumvent
         premiums: $3,050 ($50 for the first   the Court’s page limits applicable
                                               to briefs.
         wage statement and $100 each of
                                               Improper attempt to expand the
         the 30 wage statements thereafter).   scope of Plaintiff’s PAGA
                                               allegations beyond the facts and
        Labor Code § 1174.5 for failure to    theories pled in the PAGA Notice
         maintain payroll records showing      and Complaint. Stoddart v.
                                               Express Servs., Inc., 2015 WL
         the hours worked daily: $500.         5522142, *6 (E.D. Cal. Sept. 16,

111362078_1                                15
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 17 of 69




        Declaration of Marco A. Palau                         Objection                  Ruling
        Labor Code § 558 wages (overtime,       2015); Holak v. K Mart Corp., 2015
                                                 WL 2384895, *4 (E.D. Cal. May 19,
         rest and meal period premiums) as a     2015); Archila v. KFC U.S.
                                                 Properties, Inc., 420 F. App’x 667,
         civil penalty: $19,199.76 (with 10
                                                 669 (9th Cir. 2011); Pickern v. Pier
         percent simple interest). This          1 Imports (U.S.), Inc., 457 F.3d 963,
                                                 968-69 (9th Cir. 2006); Coleman v.
         amount breaks down as follows:          Quaker Oats Co., 232 F.3d 1271,
                                                 1292 (9th Cir. 2000).
         o Overtime: half an hour of
                                                 Assumes facts that are either not
            overtime per workday at the          true or lack sufficient evidentiary
            overtime rate of time and one        support.

            half. Ms. Hernandez’s Payroll        Improper attempt to recover
                                                 penalties for which Plaintiff has
            History Report shows 265             failed to prove the underlying
                                                 Labor Code violations and/or that
            workdays for a total of              are not recoverable as a matter of
            $4,356.60 in unpaid overtime.        law. See Acosta’s Consolidated
                                                 Opposition/Opening Brief, Section
         o Meal Period Premium: one              VII.

            premium per workday at the           Improper attempt to recover meal
                                                 and rest break premiums pursuant
            hourly rate for a total of           to Cal. Lab. Code § 558, because
                                                 such premiums are akin to
            $5,808.80 (i.e., 265 meal period
                                                 liquidated damages and do not
            premiums).                           constitute “wages.” See, e.g.,
                                                 Consolidated Opposition/Opening
         o Rest Period Premium: one              Brief at Section VII.D.
            premium per workday at Ms.           Improper mischaracterization.
            Hernandez’s hourly rate for a

            total of $5,808.80 (i.e., 265 rest

            period premiums).

         o Interest of 10%: $3,225.56.

 ¶ 44: Mr. Higgs’s wage statements do not        Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 include the start of the pay period. Like the   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 other STs, he was paid a fixed salary that
                                                 objections to legal conclusions
 covered only eight (8) hours per workday        contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
111362078_1                                16
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 18 of 69




        Declaration of Marco A. Palau                         Objection                    Ruling
 and 40 hours per workweek. Days off are         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 indicated in payroll. Based on his records,     2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 Acosta’s deposition testimony and its
                                                 declarations that pertain legal
 policies establishing a daily, nine-hour        conclusions as having “no effect” or
                                                 admissibility).
 work schedule, arguably with an untimely
                                                 Contradicted by Plaintiff’s
 meal break of 30 minutes, Acosta is liable      Deposition Testimony where she
                                                 admitted that she has no personal
 for civil penalties in the following amounts:   knowledge of the meal and rest
        Labor Code § 226.3 for inaccurate       break practices and working
                                                 hours of other STs. Kim Decl.,
         wage statements (failing to include     Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
         the start of the pay period;            Sys. of Wash., Inc., 220 Cal.App.4th
                                                 635, 651 n. 7 (2013) (“PAGA
         inaccurate total hours; failure to
                                                 requires that the representative
         include rate of pay; failing to         plaintiff establish that the employer
                                                 have committed the Labor Code
         include overtime, rest and meal         violations for which recovery is
                                                 sought against the aggrieved
         period premiums): $8,250 ($250 for      employees.”); Hibbs–Rines v.
                                                 Seagate Technologies, LLC, 2009
         each of the 33 wage statements
                                                 WL 513496, *4 (N.D. Cal.2009)
         during the relevant time period).       (“[C]ivil penalties under PAGA are
                                                 only assessed for violations of the
        Labor Code § 210 for failure to pay     California Labor Code. Plaintiff will
                                                 have to prove Labor Code violations
         wages (overtime, rest and meal          with respect to each and every
                                                 individual on whose behalf plaintiff
         premiums) when due, i.e., each pay
                                                 seeks to recover civil penalties under
         period: $6,500 ($100 for the first      PAGA.”) (emphasis in original). See
                                                 also Sch. Dist. No. 1J v. ACandS,
         wage statement and $200 for the 32      Inc., 5 F.3d 1255, 1264 (9th Cir.
                                                 1993) (“[A] party should not be able
         subsequent wage statements within       to substitute an affidavit alleging
         the relevant period)                    helpful facts for earlier deposition
                                                 testimony harmful to its case in
        Labor Code § 1197.1 for violating       order to avoid summary judgment.”)
                                                 (cit. omitted); Kennedy v. Allied
         the minimum wage by paying zero         Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                                 Cir. 1991) (“The general rule in the
         wages for hours in excess of eight      Ninth Circuit is that a party cannot
         (8) in a workday in a given pay         create an issue of fact by an affidavit

111362078_1                                17
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 19 of 69




        Declaration of Marco A. Palau                       Objection                   Ruling
         period: $8,100 ($100 for the first    contradicting his prior deposition
                                               testimony.”).
         pay period and $250 for 32
                                               Lack of personal knowledge /
         subsequent pay periods).              foundation. FRE 601, 602, 901.
        Labor Code § 2699(f) for failing to
                                               Inadmissible opinion testimony.
         reimburse expenses during a pay       FRE 701-702.

         period: $3,300 ($100 per each of the Speculation. The declaration does
                                              not contain facts that substantiate the
         33 pay periods that a reimbursement conclusions rendered by declarant,
                                              thereby making such statements pure
         was not received).                   speculation and inadmissible. See
        Labor Code § 558 for                 Slevin v. Home Depot, 120
                                              F.Supp.2d. 822, 835-36 (N.D. Cal.
         underpayment of wages during the     2000) (stating that a declaration based
                                              on speculation is irrelevant and
         pay period, including failure to pay should not be considered).

         overtime and rest and meal period     Violates the Best Evidence Rule.
         premiums: $3,250 ($50 for the first   FRE 1002.

         wage statement and $100 each of       Improper attempt to circumvent
                                               the Court’s page limits applicable
         the 32 wage statements thereafter).   to briefs.

        Labor Code § 1174.5 for failure to    Improper attempt to expand the
                                               scope of Plaintiff’s PAGA
         maintain payroll records showing      allegations beyond the facts and
         the hours worked daily: $500.         theories pled in the PAGA Notice
                                               and Complaint. Stoddart v.
        Labor Code § 558 wages (overtime,     Express Servs., Inc., 2015 WL
                                               5522142, *6 (E.D. Cal. Sept. 16,
         rest and meal period premiums) as a   2015); Holak v. K Mart Corp., 2015
                                               WL 2384895, *4 (E.D. Cal. May 19,
         civil penalty: $22,867.01 (with 10    2015); Archila v. KFC U.S.
         percent simple interest). This        Properties, Inc., 420 F. App’x 667,
                                               669 (9th Cir. 2011); Pickern v. Pier
         amount breaks down as follows:        1 Imports (U.S.), Inc., 457 F.3d 963,
                                               968-69 (9th Cir. 2006); Coleman v.
         o Overtime: half an hour of           Quaker Oats Co., 232 F.3d 1271,
                                               1292 (9th Cir. 2000).
            overtime per workday at the

            overtime rate of time and one      Assumes facts that are either not
                                               true or lack sufficient evidentiary
            half. Mr. Higgs’s Payroll          support.

111362078_1                                18
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 20 of 69




        Declaration of Marco A. Palau                        Objection                  Ruling
            History Report shows 283             Improper attempt to recover
                                                 penalties for which Plaintiff has
            workdays for a total of              failed to prove the underlying
                                                 Labor Code violations and/or that
            $5,204.37 in unpaid overtime.
                                                 are not recoverable as a matter of
         o Meal Period Premium: one              law. See Acosta’s Consolidated
                                                 Opposition/Opening Brief, Section
            premium per workday at Mr.           VII.
            Higgs’s hourly rate for a total of   Improper attempt to recover meal
                                                 and rest break premiums pursuant
            $6,939.16 (i.e., 283 meal period     to Cal. Lab. Code § 558, because
            premiums).                           such premiums are akin to
                                                 liquidated damages and do not
         o Rest Period Premium: one              constitute “wages.” See, e.g.,
                                                 Consolidated Opposition/Opening
            premium per workday at Mr.           Brief at Section VII.D.
            Higgs’s hourly rate for a total of   Improper mischaracterization.
            $6,939.16 (i.e., 283 rest period

            premiums).

         o Interest of 10%: $3,784.32.

 ¶ 46: Mr. Hilton’s wage statements do not       Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 include the start of the pay period. Like the   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 other STs, he was paid a fixed salary that
                                                 objections to legal conclusions
 covered only eight (8) hours per workday        contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 and 40 hours per workweek. Days off are         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 indicated in payroll. Based on his records,     2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 Acosta’s deposition testimony and its
                                                 declarations that pertain legal
 policies establishing a daily, nine-hour        conclusions as having “no effect” or
                                                 admissibility).
 work schedule, arguably with an untimely
                                                 Contradicted by Plaintiff’s
 meal break of 30 minutes, Acosta is liable      Deposition Testimony where she
                                                 admitted that she has no personal
 for civil penalties in the following amounts:
                                                 knowledge of the meal and rest
        Labor Code § 226.3 for inaccurate       break practices and working
                                                 hours of other STs. Kim Decl.,
         wage statements (failing to include     Exh. B at 120:20-121:19, 360:5-

111362078_1                                19
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 21 of 69




        Declaration of Marco A. Palau                        Objection                   Ruling
         the start of the pay period;          363:9. See also Rope v. Auto–Chlor
                                               Sys. of Wash., Inc., 220 Cal.App.4th
         inaccurate total hours; failure to    635, 651 n. 7 (2013) (“PAGA
                                               requires that the representative
         include rate of pay; failing to
                                               plaintiff establish that the employer
         include overtime, rest and meal       have committed the Labor Code
                                               violations for which recovery is
         period premiums): $8,250 ($250 for    sought against the aggrieved
                                               employees.”); Hibbs–Rines v.
         each of the 33 wage statements        Seagate Technologies, LLC, 2009
                                               WL 513496, *4 (N.D. Cal.2009)
         during the relevant time period).
                                               (“[C]ivil penalties under PAGA are
        Labor Code § 210 for failure to pay   only assessed for violations of the
                                               California Labor Code. Plaintiff will
         wages (overtime, rest and meal        have to prove Labor Code violations
                                               with respect to each and every
         premiums) when due, i.e., each pay    individual on whose behalf plaintiff
         period: $6,500 ($100 for the first    seeks to recover civil penalties under
                                               PAGA.”) (emphasis in original). See
         wage statement and $200 for the 32    also Sch. Dist. No. 1J v. ACandS,
                                               Inc., 5 F.3d 1255, 1264 (9th Cir.
         subsequent wage statements within     1993) (“[A] party should not be able
                                               to substitute an affidavit alleging
         the relevant period)                  helpful facts for earlier deposition
        Labor Code § 1197.1 for violating     testimony harmful to its case in
                                               order to avoid summary judgment.”)
         the minimum wage by paying zero       (cit. omitted); Kennedy v. Allied
                                               Mut. Ins. Co., 952 F.2d 262, 266 (9th
         wages for hours in excess of eight    Cir. 1991) (“The general rule in the
                                               Ninth Circuit is that a party cannot
         (8) in a workday in a given pay       create an issue of fact by an affidavit
         period: $8,100 ($100 for the first    contradicting his prior deposition
                                               testimony.”).
         pay period and $250 for 32
                                               Lack of personal knowledge /
         subsequent pay periods).              foundation. FRE 601, 602, 901.
        Labor Code § 2699(f) for failing to   Inadmissible opinion testimony.
                                               FRE 701-702.
         reimburse expenses during a pay

         period: $3,300 ($100 per each of the Speculation. The declaration does
                                              not contain facts that substantiate the
         33 pay periods that a reimbursement conclusions rendered by declarant,
                                              thereby making such statements pure
         was not received).                   speculation and inadmissible. See
                                              Slevin v. Home Depot, 120
                                              F.Supp.2d. 822, 835-36 (N.D. Cal.
111362078_1                                20
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 22 of 69




        Declaration of Marco A. Palau                         Objection                    Ruling
        Labor Code § 558 for                    2000) (stating that a declaration based
                                                 on speculation is irrelevant and
         underpayment of wages during the        should not be considered).
         pay period, including failure to pay    Violates the Best Evidence Rule.
         overtime and rest and meal period       FRE 1002.

         premiums: $3,250 ($50 for the first     Improper attempt to circumvent
                                                 the Court’s page limits applicable
         wage statement and $100 each of         to briefs.
         the 32 wage statements thereafter).     Improper attempt to expand the
                                                 scope of Plaintiff’s PAGA
        Labor Code § 1174.5 for failure to      allegations beyond the facts and
         maintain payroll records showing        theories pled in the PAGA Notice
                                                 and Complaint. Stoddart v.
         the hours worked daily: $500.           Express Servs., Inc., 2015 WL
                                                 5522142, *6 (E.D. Cal. Sept. 16,
        Labor Code § 558 wages (overtime,       2015); Holak v. K Mart Corp., 2015
                                                 WL 2384895, *4 (E.D. Cal. May 19,
         rest and meal period premiums) as a
                                                 2015); Archila v. KFC U.S.
         civil penalty: $18,099.49 (with 10      Properties, Inc., 420 F. App’x 667,
                                                 669 (9th Cir. 2011); Pickern v. Pier
         percent simple interest). This          1 Imports (U.S.), Inc., 457 F.3d 963,
                                                 968-69 (9th Cir. 2006); Coleman v.
         amount breaks down as follows:          Quaker Oats Co., 232 F.3d 1271,
                                                 1292 (9th Cir. 2000).
         o Overtime: half an hour of

            overtime per workday at the          Assumes facts that are either not
                                                 true or lack sufficient evidentiary
            overtime rate of time and one        support.

            half. Mr. Hilton’s Payroll           Improper attempt to recover
                                                 penalties for which Plaintiff has
            History Report shows 268             failed to prove the underlying
                                                 Labor Code violations and/or that
            workdays for a total of
                                                 are not recoverable as a matter of
            $4,115.25 in unpaid overtime.        law. See Acosta’s Consolidated
                                                 Opposition/Opening Brief, Section
         o Meal Period Premium: one              VII.
            premium per workday at Mr.           Improper attempt to recover meal
                                                 and rest break premiums pursuant
            Higgs’s hourly rate for a total of
                                                 to Cal. Lab. Code § 558, because
            $5,487 (i.e., 265 meal period        such premiums are akin to
                                                 liquidated damages and do not
            premiums).                           constitute “wages.” See, e.g.,

111362078_1                                21
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 23 of 69




         Declaration of Marco A. Palau                         Objection                  Ruling
          o Rest Period Premium: one              Consolidated Opposition/Opening
                                                  Brief at Section VII.D.
             premium per workday at Mr.
                                                  Improper mischaracterization.
             Higgs’s hourly rate for a total of

             $5,487 (i.e., 265 rest period

             premiums).

          o Interest of 10%: $3,010.24

 ¶ 48: Mr. Honeycutt’s wage statements do         Inadmissible legal conclusions. See, Sustained /
                                                  e.g., Lee v. City of Los Angeles, 2015
 not include the start of the pay period. Like    WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                  24, 2015) (sustaining evidentiary
 the other STs, he was paid a fixed salary
                                                  objections to legal conclusions
 that covered only eight (8) hours per            contained in declarations); Lauter v.
                                                  Rosenblatt, 2017 WL 5592886, *5
 workday and 40 hours per workweek. Days          (C.D. Cal. May 18, 2017) (same);
                                                  Wells v. San Joaquin Valley R.R.,
 off are indicated in payroll. Based on his       2007 WL 2825715, *11-12 (E.D. Cal.
                                                  Sept. 26, 2007) (striking portions of
 records, Acosta’s deposition testimony and
                                                  declarations that pertain legal
 its policies establishing a daily, nine-hour     conclusions as having “no effect” or
                                                  admissibility).
 work schedule, arguably with an untimely
                                                  Contradicted by Plaintiff’s
 meal break of 30 minutes, Acosta is liable       Deposition Testimony where she
                                                  admitted that she has no personal
 for civil penalties in the following amounts:
                                                  knowledge of the meal and rest
         Labor Code § 226.3 for inaccurate       break practices and working
                                                  hours of other STs. Kim Decl.,
          wage statements (failing to include     Exh. B at 120:20-121:19, 360:5-
                                                  363:9. See also Rope v. Auto–Chlor
          the start of the pay period;            Sys. of Wash., Inc., 220 Cal.App.4th
                                                  635, 651 n. 7 (2013) (“PAGA
          inaccurate total hours; failure to
                                                  requires that the representative
          include rate of pay; failing to         plaintiff establish that the employer
                                                  have committed the Labor Code
          include overtime, rest and meal         violations for which recovery is
                                                  sought against the aggrieved
          period premiums): $8,250 ($250 for      employees.”); Hibbs–Rines v.
                                                  Seagate Technologies, LLC, 2009
          each of the 33 wage statements
                                                  WL 513496, *4 (N.D. Cal.2009)
          during the relevant time period).       (“[C]ivil penalties under PAGA are
                                                  only assessed for violations of the
                                                  California Labor Code. Plaintiff will

111362078_1                                22
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 24 of 69




        Declaration of Marco A. Palau                        Objection                    Ruling
        Labor Code § 210 for failure to pay    have to prove Labor Code violations
                                                with respect to each and every
         wages (overtime, rest and meal         individual on whose behalf plaintiff
                                                seeks to recover civil penalties under
         premiums) when due, i.e., each pay
                                                PAGA.”) (emphasis in original). See
         period: $6,500 ($100 for the first     also Sch. Dist. No. 1J v. ACandS,
                                                Inc., 5 F.3d 1255, 1264 (9th Cir.
         wage statement and $200 for the 32     1993) (“[A] party should not be able
                                                to substitute an affidavit alleging
         subsequent wage statements within      helpful facts for earlier deposition
                                                testimony harmful to its case in
         the relevant period)
                                                order to avoid summary judgment.”)
        Labor Code § 1197.1 for violating      (cit. omitted); Kennedy v. Allied
                                                Mut. Ins. Co., 952 F.2d 262, 266 (9th
         the minimum wage by paying zero        Cir. 1991) (“The general rule in the
                                                Ninth Circuit is that a party cannot
         wages for hours in excess of eight     create an issue of fact by an affidavit
         (8) in a workday in a given pay        contradicting his prior deposition
                                                testimony.”).
         period: $8,100 ($100 for the first
                                                Lack of personal knowledge /
         pay period and $250 for 32             foundation. FRE 601, 602, 901.

         subsequent pay periods).               Inadmissible opinion testimony.
                                                FRE 701-702.
        Labor Code § 2699(f) for failing to
                                              Speculation. The declaration does
         reimburse expenses during a pay
                                              not contain facts that substantiate the
         period: $3,300 ($100 per each of the conclusions rendered by declarant,
                                              thereby making such statements pure
         33 pay periods that a reimbursement speculation and inadmissible. See
                                              Slevin v. Home Depot, 120
         was not received).                   F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
        Labor Code § 558 for
                                              on speculation is irrelevant and
         underpayment of wages during the     should not be considered).

         pay period, including failure to pay   Violates the Best Evidence Rule.
                                                FRE 1002.
         overtime and rest and meal period
                                                Improper attempt to circumvent
         premiums: $3,250 ($50 for the first    the Court’s page limits applicable
         wage statement and $100 each of        to briefs.

         the 32 wage statements thereafter).    Improper attempt to expand the
                                                scope of Plaintiff’s PAGA
                                                allegations beyond the facts and

111362078_1                                23
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 25 of 69




        Declaration of Marco A. Palau                         Objection                  Ruling
        Labor Code § 1174.5 for failure to      theories pled in the PAGA Notice
                                                 and Complaint. Stoddart v.
         maintain payroll records showing        Express Servs., Inc., 2015 WL
                                                 5522142, *6 (E.D. Cal. Sept. 16,
         the hours worked daily: $500.
                                                 2015); Holak v. K Mart Corp., 2015
        Labor Code § 558 wages (overtime,       WL 2384895, *4 (E.D. Cal. May 19,
                                                 2015); Archila v. KFC U.S.
         rest and meal period premiums) as a     Properties, Inc., 420 F. App’x 667,
                                                 669 (9th Cir. 2011); Pickern v. Pier
         civil penalty: $20,378.01 (with 10      1 Imports (U.S.), Inc., 457 F.3d 963,
                                                 968-69 (9th Cir. 2006); Coleman v.
         percent simple interest). This
                                                 Quaker Oats Co., 232 F.3d 1271,
         amount breaks down as follows:          1292 (9th Cir. 2000).

         o Overtime: half an hour of             Assumes facts that are either not
                                                 true or lack sufficient evidentiary
            overtime per workday at the          support.
            overtime rate of time and one        Improper attempt to recover
            half. Mr. Honeycutt’s Payroll        penalties for which Plaintiff has
                                                 failed to prove the underlying
            History Report shows 282             Labor Code violations and/or that
                                                 are not recoverable as a matter of
            workdays for a total of              law. See Acosta’s Consolidated
                                                 Opposition/Opening Brief, Section
            $4,636.08 in unpaid overtime.        VII.
         o Meal Period Premium: one
                                                 Improper attempt to recover meal
            premium per workday at Mr.           and rest break premiums pursuant
                                                 to Cal. Lab. Code § 558, because
            Honeycutt’s hourly rate for a        such premiums are akin to
                                                 liquidated damages and do not
            total of $6,181.44 (i.e., 282 meal   constitute “wages.” See, e.g.,
                                                 Consolidated Opposition/Opening
            period premiums).
                                                 Brief at Section VII.D.
         o Rest Period Premium: one
                                                 Improper mischaracterization.
            premium per workday at Mr.

            Honeycutt’s hourly rate for a

            total of $6,181.44 (i.e., 282 rest

            period premiums).

         o Interest of 10%: $3,010.24.



111362078_1                                24
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 26 of 69




         Declaration of Marco A. Palau                        Objection                   Ruling
 ¶ 50: Ms. Law’s wage statements do not          Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 include the start of the pay period. Like the   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 other STs, she was paid a fixed salary that
                                                 objections to legal conclusions
 covered only eight (8) hours per workday        contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 and 40 hours per workweek. Days off are         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 indicated in payroll. Based on Ms. Law’s        2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 payroll records, Acosta’s deposition
                                                 declarations that pertain legal
 testimony and its policies establishing a       conclusions as having “no effect” or
                                                 admissibility).
 daily, nine-hour work schedule, arguably
                                                 Contradicted by Plaintiff’s
 with an untimely meal break of 30 minutes,      Deposition Testimony where she
                                                 admitted that she has no personal
 Acosta is liable for civil penalties in the
                                                 knowledge of the meal and rest
 following amounts::                             break practices and working
                                                 hours of other STs. Kim Decl.,
         Labor Code § 226.3 for inaccurate      Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
          wage statements (failing to include    Sys. of Wash., Inc., 220 Cal.App.4th
                                                 635, 651 n. 7 (2013) (“PAGA
          the start of the pay period;
                                                 requires that the representative
          inaccurate total hours; failure to     plaintiff establish that the employer
                                                 have committed the Labor Code
          include rate of pay; failing to        violations for which recovery is
                                                 sought against the aggrieved
          include overtime, rest and meal        employees.”); Hibbs–Rines v.
                                                 Seagate Technologies, LLC, 2009
          period premiums): $4,500 ($250 for
                                                 WL 513496, *4 (N.D. Cal.2009)
          each of the 18 wage statements         (“[C]ivil penalties under PAGA are
                                                 only assessed for violations of the
          during the relevant time period).      California Labor Code. Plaintiff will
                                                 have to prove Labor Code violations
         Labor Code § 210 for failure to pay    with respect to each and every
          wages (overtime, rest and meal         individual on whose behalf plaintiff
                                                 seeks to recover civil penalties under
          premiums) when due, i.e., each pay     PAGA.”) (emphasis in original). See
                                                 also Sch. Dist. No. 1J v. ACandS,
          period: $3,500 ($100 for the first     Inc., 5 F.3d 1255, 1264 (9th Cir.
                                                 1993) (“[A] party should not be able
          wage statement and $200 for the 17     to substitute an affidavit alleging
                                                 helpful facts for earlier deposition
                                                 testimony harmful to its case in
111362078_1                                25
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 27 of 69




        Declaration of Marco A. Palau                         Objection                   Ruling
         subsequent wage statements within      order to avoid summary judgment.”)
                                                (cit. omitted); Kennedy v. Allied
         the relevant period)                   Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                                Cir. 1991) (“The general rule in the
        Labor Code § 1197.1 for violating
                                                Ninth Circuit is that a party cannot
         the minimum wage by paying zero        create an issue of fact by an affidavit
                                                contradicting his prior deposition
         wages for hours in excess of eight     testimony.”).
         (8) in a workday in a given pay        Lack of personal knowledge /
                                                foundation. FRE 601, 602, 901.
         period: $4,350 ($100 for the first
                                                Inadmissible opinion testimony.
         pay period and $250 for 17
                                                FRE 701-702.
         subsequent pay periods).
                                              Speculation. The declaration does
        Labor Code § 2699(f) for failing to not contain facts that substantiate the
                                              conclusions rendered by declarant,
         reimburse expenses during a pay      thereby making such statements pure
                                              speculation and inadmissible. See
         period: $1,800 ($100 per each of the
                                              Slevin v. Home Depot, 120
         18 pay periods that a reimbursement F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
         was not received).                   on speculation is irrelevant and
                                              should not be considered).
        Labor Code § 558 for
                                              Violates the Best Evidence Rule.
         underpayment of wages during the     FRE 1002.
         pay period, including failure to pay
                                                Improper attempt to circumvent
         overtime and rest and meal period      the Court’s page limits applicable
                                                to briefs.
         premiums: $1,750 ($50 for the first
                                                Improper attempt to expand the
         wage statement and $100 each of        scope of Plaintiff’s PAGA
                                                allegations beyond the facts and
         the 18 wage statements thereafter).    theories pled in the PAGA Notice
        Labor Code § 1174.5 for failure to     and Complaint. Stoddart v.
                                                Express Servs., Inc., 2015 WL
         maintain payroll records showing       5522142, *6 (E.D. Cal. Sept. 16,
                                                2015); Holak v. K Mart Corp., 2015
         the hours worked daily: $500.          WL 2384895, *4 (E.D. Cal. May 19,
                                                2015); Archila v. KFC U.S.
        Labor Code § 558 wages (overtime,      Properties, Inc., 420 F. App’x 667,
         rest and meal period premiums) as a    669 (9th Cir. 2011); Pickern v. Pier
                                                1 Imports (U.S.), Inc., 457 F.3d 963,
         civil penalty: $11,275.92 (with 10     968-69 (9th Cir. 2006); Coleman v.

111362078_1                                26
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 28 of 69




      Declaration of Marco A. Palau                       Objection                 Ruling
        percent simple interest). This        Quaker Oats Co., 232 F.3d 1271,
                                              1292 (9th Cir. 2000).
        amount breaks down as follows:
                                              Assumes facts that are either not
       o Overtime: half an hour of            true or lack sufficient evidentiary
           overtime per workday at the        support.

           overtime rate of time and one      Improper attempt to recover
                                              penalties for which Plaintiff has
           half. Ms. Law’s Payroll History    failed to prove the underlying
                                              Labor Code violations and/or that
           Report shows 158 workdays for      are not recoverable as a matter of
                                              law. See Acosta’s Consolidated
           a total of $2,621.22 in unpaid
                                              Opposition/Opening Brief, Section
           overtime.                          VII.

       o Meal Period Premium: one             Improper attempt to recover meal
                                              and rest break premiums pursuant
           premium per workday at the         to Cal. Lab. Code § 558, because
                                              such premiums are akin to
           hourly rate for a total of
                                              liquidated damages and do not
           $3,494.96 (i.e., 158 meal period   constitute “wages.” See, e.g.,
                                              Consolidated Opposition/Opening
           premiums).                         Brief at Section VII.D.

       o Rest Period Premium: one             Improper mischaracterization.
           premium per workday at Ms.

           Law’s hourly rate for a total of

           $3,494.96 (i.e., 158 rest period

           premiums).

       o Interest of 10%: $1,664.78.

 ¶ 52: Ms. Merrill’s wage statements do not Inadmissible legal conclusions. See, Sustained /
                                               e.g., Lee v. City of Los Angeles, 2015
 include the start of the pay period. Like the WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                               24, 2015) (sustaining evidentiary
 other STs, she was paid a fixed salary that
                                               objections to legal conclusions
 covered only eight (8) hours per workday      contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
 and 40 hours per workweek. Days off are       (C.D. Cal. May 18, 2017) (same);
                                               Wells v. San Joaquin Valley R.R.,
 indicated in payroll. Based on Ms. Merrill’s 2007 WL 2825715, *11-12 (E.D. Cal.
                                               Sept. 26, 2007) (striking portions of
 payroll records, Acosta’s deposition
                                               declarations that pertain legal
111362078_1                                27
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 29 of 69




         Declaration of Marco A. Palau                       Objection                    Ruling
 testimony and its policies establishing a      conclusions as having “no effect” or
                                                admissibility).
 daily, nine-hour work schedule, arguably
                                                Contradicted by Plaintiff’s
 with an untimely meal break of 30 minutes,     Deposition Testimony where she
 Acosta is liable for civil penalties in the    admitted that she has no personal
                                                knowledge of the meal and rest
 following amounts::                            break practices and working
                                                hours of other STs. Kim Decl.,
         Labor Code § 226.3 for inaccurate     Exh. B at 120:20-121:19, 360:5-
                                                363:9. See also Rope v. Auto–Chlor
          wage statements (failing to include   Sys. of Wash., Inc., 220 Cal.App.4th
          the start of the pay period;          635, 651 n. 7 (2013) (“PAGA
                                                requires that the representative
          inaccurate total hours; failure to    plaintiff establish that the employer
                                                have committed the Labor Code
          include rate of pay; failing to       violations for which recovery is
                                                sought against the aggrieved
          include overtime, rest and meal
                                                employees.”); Hibbs–Rines v.
          period premiums): $3,250 ($250 for    Seagate Technologies, LLC, 2009
                                                WL 513496, *4 (N.D. Cal.2009)
          each of the 13 wage statements        (“[C]ivil penalties under PAGA are
                                                only assessed for violations of the
          during the relevant time period).     California Labor Code. Plaintiff will
                                                have to prove Labor Code violations
         Labor Code § 210 for failure to pay
                                                with respect to each and every
          wages (overtime, rest and meal        individual on whose behalf plaintiff
                                                seeks to recover civil penalties under
          premiums) when due, i.e., each pay    PAGA.”) (emphasis in original). See
                                                also Sch. Dist. No. 1J v. ACandS,
          period: $2,500 ($100 for the first    Inc., 5 F.3d 1255, 1264 (9th Cir.
                                                1993) (“[A] party should not be able
          wage statement and $200 for the 12
                                                to substitute an affidavit alleging
          subsequent wage statements within     helpful facts for earlier deposition
                                                testimony harmful to its case in
          the relevant period)                  order to avoid summary judgment.”)
                                                (cit. omitted); Kennedy v. Allied
         Labor Code § 1197.1 for violating     Mut. Ins. Co., 952 F.2d 262, 266 (9th
          the minimum wage by paying zero       Cir. 1991) (“The general rule in the
                                                Ninth Circuit is that a party cannot
          wages for hours in excess of eight    create an issue of fact by an affidavit
                                                contradicting his prior deposition
          (8) in a workday in a given pay       testimony.”).
          period: $3,100 ($100 for the first    Lack of personal knowledge /
                                                foundation. FRE 601, 602, 901.

111362078_1                                28
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 30 of 69




        Declaration of Marco A. Palau                        Objection                  Ruling
         pay period and $250 for 12             Inadmissible opinion testimony.
                                                FRE 701-702.
         subsequent pay periods).
                                              Speculation. The declaration does
        Labor Code § 2699(f) for failing to  not contain facts that substantiate the
         reimburse expenses during a pay      conclusions rendered by declarant,
                                              thereby making such statements pure
         period: $1,300 ($100 per each of the speculation and inadmissible. See
                                              Slevin v. Home Depot, 120
         13 pay periods that a reimbursement F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
         was not received).                   on speculation is irrelevant and
        Labor Code § 558 for                 should not be considered).

         underpayment of wages during the       Violates the Best Evidence Rule.
                                                FRE 1002.
         pay period, including failure to pay
                                                Improper attempt to circumvent
         overtime and rest and meal period      the Court’s page limits applicable
                                                to briefs.
         premiums: $1,250 ($50 for the first

         wage statement and $100 each of        Improper attempt to expand the
                                                scope of Plaintiff’s PAGA
         the 12 wage statements thereafter).    allegations beyond the facts and
                                                theories pled in the PAGA Notice
        Labor Code § 1174.5 for failure to     and Complaint. Stoddart v.
                                                Express Servs., Inc., 2015 WL
         maintain payroll records showing       5522142, *6 (E.D. Cal. Sept. 16,
         the hours worked daily: $500.          2015); Holak v. K Mart Corp., 2015
                                                WL 2384895, *4 (E.D. Cal. May 19,
        Labor Code § 558 wages (overtime,      2015); Archila v. KFC U.S.
                                                Properties, Inc., 420 F. App’x 667,
         rest and meal period premiums) as a    669 (9th Cir. 2011); Pickern v. Pier
                                                1 Imports (U.S.), Inc., 457 F.3d 963,
         civil penalty: $8,239.30 (with 10      968-69 (9th Cir. 2006); Coleman v.
         percent simple interest). This         Quaker Oats Co., 232 F.3d 1271,
                                                1292 (9th Cir. 2000).
         amount breaks down as follows:
                                                Assumes facts that are either not
         o Overtime: half an hour of            true or lack sufficient evidentiary
                                                support.
            overtime per workday at the
                                                Improper attempt to recover
            overtime rate of time and one
                                                penalties for which Plaintiff has
            half. Ms. Merrill’s Payroll         failed to prove the underlying
                                                Labor Code violations and/or that
            History Report shows 119            are not recoverable as a matter of

111362078_1                                29
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 31 of 69




         Declaration of Marco A. Palau                        Objection                 Ruling
             workdays for a total of             law. See Acosta’s Consolidated
                                                 Opposition/Opening Brief, Section
             $1,931.37 in unpaid overtime.       VII.
          o Meal Period Premium: one             Improper attempt to recover meal
             premium per workday at the          and rest break premiums pursuant
                                                 to Cal. Lab. Code § 558, because
             hourly rate for a total of          such premiums are akin to
                                                 liquidated damages and do not
             $2,575.16 (i.e., 119 meal period    constitute “wages.” See, e.g.,
                                                 Consolidated Opposition/Opening
             premiums).                          Brief at Section VII.D.
          o Rest Period Premium: one
                                                 Improper mischaracterization.
             premium per workday at Ms.

             Merrill’s hourly rate for a total

             of $2,575.16 (i.e., 119 rest

             period premiums).

          o Interest of 10%: $1,157.61.

 ¶ 54: Mr. Spawton’s wage statements do          Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 not include the start of the pay period. Like   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 the other STs, he was paid a fixed salary
                                                 objections to legal conclusions
 that covered only eight (8) hours per           contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 workday and 40 hours per workweek. Days         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 off are indicated in payroll. Based on his      2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 records, Acosta’s deposition testimony and
                                                 declarations that pertain legal
 its policies establishing a daily, nine-hour    conclusions as having “no effect” or
                                                 admissibility).
 work schedule, arguably with an untimely
                                                 Contradicted by Plaintiff’s
 meal break of 30 minutes, Acosta is liable      Deposition Testimony where she
                                                 admitted that she has no personal
 for civil penalties in the following amounts:
                                                 knowledge of the meal and rest
         Labor Code § 226.3 for inaccurate      break practices and working
                                                 hours of other STs. Kim Decl.,
          wage statements (failing to include    Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
          the start of the pay period;           Sys. of Wash., Inc., 220 Cal.App.4th
111362078_1                                30
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 32 of 69




        Declaration of Marco A. Palau                       Objection                    Ruling
         inaccurate total hours; failure to    635, 651 n. 7 (2013) (“PAGA
                                               requires that the representative
         include rate of pay; failing to       plaintiff establish that the employer
                                               have committed the Labor Code
         include overtime, rest and meal
                                               violations for which recovery is
         period premiums): $8,250 ($250 for    sought against the aggrieved
                                               employees.”); Hibbs–Rines v.
         each of the 33 wage statements        Seagate Technologies, LLC, 2009
                                               WL 513496, *4 (N.D. Cal.2009)
         during the relevant time period).     (“[C]ivil penalties under PAGA are
                                               only assessed for violations of the
        Labor Code § 210 for failure to pay
                                               California Labor Code. Plaintiff will
         wages (overtime, rest and meal        have to prove Labor Code violations
                                               with respect to each and every
         premiums) when due, i.e., each pay    individual on whose behalf plaintiff
                                               seeks to recover civil penalties under
         period: $6,500 ($100 for the first    PAGA.”) (emphasis in original). See
         wage statement and $200 for the 32    also Sch. Dist. No. 1J v. ACandS,
                                               Inc., 5 F.3d 1255, 1264 (9th Cir.
         subsequent wage statements within     1993) (“[A] party should not be able
                                               to substitute an affidavit alleging
         the relevant period)                  helpful facts for earlier deposition
                                               testimony harmful to its case in
        Labor Code § 1197.1 for violating     order to avoid summary judgment.”)
         the minimum wage by paying zero       (cit. omitted); Kennedy v. Allied
                                               Mut. Ins. Co., 952 F.2d 262, 266 (9th
         wages for hours in excess of eight    Cir. 1991) (“The general rule in the
                                               Ninth Circuit is that a party cannot
         (8) in a workday in a given pay       create an issue of fact by an affidavit
                                               contradicting his prior deposition
         period: $8,100 ($100 for the first    testimony.”).
         pay period and $250 for 32
                                               Lack of personal knowledge /
         subsequent pay periods).              foundation. FRE 601, 602, 901.

        Labor Code § 2699(f) for failing to   Inadmissible opinion testimony.
                                               FRE 701-702.
         reimburse expenses during a pay
                                              Speculation. The declaration does
         period: $3,300 ($100 per each of the not contain facts that substantiate the

         33 pay periods that a reimbursement conclusions rendered by declarant,
                                              thereby making such statements pure
         was not received).                   speculation and inadmissible. See
                                              Slevin v. Home Depot, 120
        Labor Code § 558 for                 F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
         underpayment of wages during the

111362078_1                                31
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 33 of 69




        Declaration of Marco A. Palau                        Objection                  Ruling
         pay period, including failure to pay   on speculation is irrelevant and
                                                should not be considered).
         overtime and rest and meal period
                                                Violates the Best Evidence Rule.
         premiums: $3,250 ($50 for the first    FRE 1002.
         wage statement and $100 each of
                                                Improper attempt to circumvent
         the 32 wage statements thereafter).    the Court’s page limits applicable
                                                to briefs.
        Labor Code § 1174.5 for failure to
                                                Improper attempt to expand the
         maintain payroll records showing       scope of Plaintiff’s PAGA
                                                allegations beyond the facts and
         the hours worked daily: $500.          theories pled in the PAGA Notice
        Labor Code § 558 wages (overtime,      and Complaint. Stoddart v.
                                                Express Servs., Inc., 2015 WL
         rest and meal period premiums) as a    5522142, *6 (E.D. Cal. Sept. 16,
                                                2015); Holak v. K Mart Corp., 2015
         civil penalty: $20,119.93 (with 10     WL 2384895, *4 (E.D. Cal. May 19,
                                                2015); Archila v. KFC U.S.
         percent simple interest). This
                                                Properties, Inc., 420 F. App’x 667,
         amount breaks down as follows:         669 (9th Cir. 2011); Pickern v. Pier
                                                1 Imports (U.S.), Inc., 457 F.3d 963,
         o Overtime: half an hour of            968-69 (9th Cir. 2006); Coleman v.
                                                Quaker Oats Co., 232 F.3d 1271,
            overtime per workday at the         1292 (9th Cir. 2000).
            overtime rate of time and one       Assumes facts that are either not
            half. Mr. Spawton’s Payroll         true or lack sufficient evidentiary
                                                support.
            History Report shows 276
                                                Improper attempt to recover
            workdays for a total of             penalties for which Plaintiff has
                                                failed to prove the underlying
            $4,577.81 in unpaid overtime.       Labor Code violations and/or that
                                                are not recoverable as a matter of
         o Meal Period Premium: one
                                                law. See Acosta’s Consolidated
            premium per workday at Mr.          Opposition/Opening Brief, Section
                                                VII.
            Spawton’s hourly rate for a total
                                                Improper attempt to recover meal
            of $6,103.74 (i.e., 276 meal        and rest break premiums pursuant
                                                to Cal. Lab. Code § 558, because
            period premiums).
                                                such premiums are akin to
         o Rest Period Premium: one             liquidated damages and do not
                                                constitute “wages.” See, e.g.,
            premium per workday at Mr.

111362078_1                                32
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 34 of 69




         Declaration of Marco A. Palau                        Objection                   Ruling
             Spawton’s hourly rate for a total   Consolidated Opposition/Opening
                                                 Brief at Section VII.D.
             of $6,103.74 (i.e., 276 rest
                                                 Improper mischaracterization.
             period premiums).

          o Interest of 10%: $3,334.65.

 ¶ 56: Mr. Tenney’s wage statements do           Inadmissible legal conclusions. See, Sustained /
                                                 e.g., Lee v. City of Los Angeles, 2015
 not include the start of the pay period. Like   WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                                 24, 2015) (sustaining evidentiary
 the other STs, he was paid a fixed salary
                                                 objections to legal conclusions
 that covered only eight (8) hours per           contained in declarations); Lauter v.
                                                 Rosenblatt, 2017 WL 5592886, *5
 workday and 40 hours per workweek. Days         (C.D. Cal. May 18, 2017) (same);
                                                 Wells v. San Joaquin Valley R.R.,
 off are indicated in payroll. Based on his      2007 WL 2825715, *11-12 (E.D. Cal.
                                                 Sept. 26, 2007) (striking portions of
 records, Acosta’s deposition testimony and
                                                 declarations that pertain legal
 its policies establishing a daily, nine-hour    conclusions as having “no effect” or
                                                 admissibility).
 work schedule, arguably with an untimely
                                                 Contradicted by Plaintiff’s
 meal break of 30 minutes, Acosta is liable      Deposition Testimony where she
                                                 admitted that she has no personal
 for civil penalties in the following amounts:
                                                 knowledge of the meal and rest
         Labor Code § 226.3 for inaccurate      break practices and working
                                                 hours of other STs. Kim Decl.,
          wage statements (failing to include    Exh. B at 120:20-121:19, 360:5-
                                                 363:9. See also Rope v. Auto–Chlor
          the start of the pay period;           Sys. of Wash., Inc., 220 Cal.App.4th
                                                 635, 651 n. 7 (2013) (“PAGA
          inaccurate total hours; failure to
                                                 requires that the representative
          include rate of pay; failing to        plaintiff establish that the employer
                                                 have committed the Labor Code
          include overtime, rest and meal        violations for which recovery is
                                                 sought against the aggrieved
          period premiums): $8,000 ($250 for     employees.”); Hibbs–Rines v.
                                                 Seagate Technologies, LLC, 2009
          each of the 32 wage statements
                                                 WL 513496, *4 (N.D. Cal.2009)
          during the relevant time period).      (“[C]ivil penalties under PAGA are
                                                 only assessed for violations of the
         Labor Code § 210 for failure to pay    California Labor Code. Plaintiff will
                                                 have to prove Labor Code violations
          wages (overtime, rest and meal         with respect to each and every
          premiums) when due, i.e., each pay     individual on whose behalf plaintiff
                                                 seeks to recover civil penalties under
111362078_1                                33
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 35 of 69




        Declaration of Marco A. Palau                        Objection                   Ruling
         period: $6,300 ($100 for the first    PAGA.”) (emphasis in original). See
                                               also Sch. Dist. No. 1J v. ACandS,
         wage statement and $200 for the 31    Inc., 5 F.3d 1255, 1264 (9th Cir.
                                               1993) (“[A] party should not be able
         subsequent wage statements within
                                               to substitute an affidavit alleging
         the relevant period).                 helpful facts for earlier deposition
                                               testimony harmful to its case in
        Labor Code § 1197.1 for violating     order to avoid summary judgment.”)
                                               (cit. omitted); Kennedy v. Allied
         the minimum wage by paying zero       Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                               Cir. 1991) (“The general rule in the
         wages for hours in excess of eight
                                               Ninth Circuit is that a party cannot
         (8) in a workday in a given pay       create an issue of fact by an affidavit
                                               contradicting his prior deposition
         period: $7,850 ($100 for the first    testimony.”).
         pay period and $250 for 31            Lack of personal knowledge /
                                               foundation. FRE 601, 602, 901.
         subsequent pay periods).
                                               Inadmissible opinion testimony.
        Labor Code § 2699(f) for failing to
                                               FRE 701-702.
         reimburse expenses during a pay
                                              Speculation. The declaration does
         period: $3,200 ($100 per each of the not contain facts that substantiate the
                                              conclusions rendered by declarant,
         32 pay periods that a reimbursement thereby making such statements pure
                                              speculation and inadmissible. See
         was not received).
                                              Slevin v. Home Depot, 120
        Labor Code § 558 for                 F.Supp.2d. 822, 835-36 (N.D. Cal.
                                              2000) (stating that a declaration based
         underpayment of wages during the     on speculation is irrelevant and
                                              should not be considered).
         pay period, including failure to pay
                                              Violates the Best Evidence Rule.
         overtime and rest and meal period    FRE 1002.
         premiums: $3,150 ($50 for the first
                                               Improper attempt to circumvent
         wage statement and $100 each of       the Court’s page limits applicable
                                               to briefs.
         the 31 wage statements thereafter).
                                               Improper attempt to expand the
        Labor Code § 1174.5 for failure to    scope of Plaintiff’s PAGA
                                               allegations beyond the facts and
         maintain payroll records showing
                                               theories pled in the PAGA Notice
         the hours worked daily: $500.         and Complaint. Stoddart v.
                                               Express Servs., Inc., 2015 WL
                                               5522142, *6 (E.D. Cal. Sept. 16,

111362078_1                                34
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 36 of 69




        Declaration of Marco A. Palau                       Objection                  Ruling
        Labor Code § 558 wages (overtime,     2015); Holak v. K Mart Corp., 2015
                                               WL 2384895, *4 (E.D. Cal. May 19,
         rest and meal period premiums) as a   2015); Archila v. KFC U.S.
                                               Properties, Inc., 420 F. App’x 667,
         civil penalty: $20,904.91 (with 10
                                               669 (9th Cir. 2011); Pickern v. Pier
         percent simple interest). This        1 Imports (U.S.), Inc., 457 F.3d 963,
                                               968-69 (9th Cir. 2006); Coleman v.
         amount breaks down as follows:        Quaker Oats Co., 232 F.3d 1271,
                                               1292 (9th Cir. 2000).
         o Overtime: half an hour of
                                               Assumes facts that are either not
            overtime per workday at the        true or lack sufficient evidentiary
            overtime rate of time and one      support.

            half. Mr. Tenney’s Payroll         Improper attempt to recover
                                               penalties for which Plaintiff has
            History Report shows 274           failed to prove the underlying
                                               Labor Code violations and/or that
            workdays for a total of            are not recoverable as a matter of
            $4,763.17 in unpaid overtime.      law. See Acosta’s Consolidated
                                               Opposition/Opening Brief, Section
         o Meal Period Premium: one            VII.

            premium per workday at Mr.         Improper attempt to recover meal
                                               and rest break premiums pursuant
            Tenney’s hourly rate for a total   to Cal. Lab. Code § 558, because
                                               such premiums are akin to
            of $6,350.89 (i.e., 274 meal
                                               liquidated damages and do not
            period premiums).                  constitute “wages.” See, e.g.,
                                               Consolidated Opposition/Opening
         o Rest Period Premium: one            Brief at Section VII.D.
            premium per workday at Mr.         Improper mischaracterization.
            Tenney’s hourly rate for a total

            of $6,350.89 (i.e., 274 rest

            period premiums).

         o Interest of 10%: $3,439.96.

 ¶ 57: Attached hereto as Exhibit 35 is a      Inadmissible legal conclusions. See, Sustained /
                                               e.g., Lee v. City of Los Angeles, 2015
 summary of the civil penalties owed to        WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                               24, 2015) (sustaining evidentiary
 Plaintiff and the PAGA workforce.
                                               objections to legal conclusions
                                               contained in declarations); Lauter v.
                                               Rosenblatt, 2017 WL 5592886, *5
111362078_1                                35
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 37 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit

111362078_1                                36
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 38 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

111362078_1                                37
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 39 of 69




      Declaration of Marco A. Palau                     Objection                 Ruling
                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 25                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA

111362078_1                                38
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 40 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based



111362078_1                                39
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 41 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,


111362078_1                                40
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 42 of 69




      Declaration of Marco A. Palau                     Objection                   Ruling
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 26                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
111362078_1                                41
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 43 of 69




      Declaration of Marco A. Palau                      Objection                   Ruling
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,

111362078_1                                42
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 44 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 27                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of

111362078_1                                43
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 45 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).




111362078_1                                44
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 46 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has

111362078_1                                45
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 47 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 28                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer

111362078_1                                46
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 48 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).



111362078_1                                47
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 49 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.



111362078_1                                48
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 50 of 69




      Declaration of Marco A. Palau                     Objection                   Ruling
                                           Improper mischaracterization.



 Exhibit 29                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
111362078_1                                49
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 51 of 69




      Declaration of Marco A. Palau                      Objection                   Ruling
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.

111362078_1                                50
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 52 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 30                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal



111362078_1                                51
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 53 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

111362078_1                                52
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 54 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of

111362078_1                                53
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 55 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 31                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved

111362078_1                                54
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 56 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.



111362078_1                                55
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 57 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.




111362078_1                                56
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 58 of 69




      Declaration of Marco A. Palau                     Objection                   Ruling
 Exhibit 32                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
111362078_1                                57
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 59 of 69




      Declaration of Marco A. Palau                      Objection                   Ruling
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.

111362078_1                                58
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 60 of 69




      Declaration of Marco A. Palau                    Objection                  Ruling
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 33                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal

111362078_1                                59
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 61 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
111362078_1                                60
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 62 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant

111362078_1                                61
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 63 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 34                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
111362078_1                                62
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 64 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and

111362078_1                                63
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 65 of 69




      Declaration of Marco A. Palau                     Objection                  Ruling
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

                                           Improper attempt to recover
                                           penalties for which Plaintiff has
                                           failed to prove the underlying
                                           Labor Code violations and/or that
                                           are not recoverable as a matter of
                                           law. See Acosta’s Consolidated
                                           Opposition/Opening Brief, Section
                                           VII.

                                           Improper attempt to recover meal
                                           and rest break premiums pursuant
                                           to Cal. Lab. Code § 558, because
                                           such premiums are akin to
                                           liquidated damages and do not
                                           constitute “wages.” See, e.g.,
                                           Consolidated Opposition/Opening
                                           Brief at Section VII.D.

                                           Improper mischaracterization.



 Exhibit 35                                Inadmissible legal conclusions. See, Sustained /
                                           e.g., Lee v. City of Los Angeles, 2015
                                           WL 12748244, *3-4 (C.D. Cal. Feb. Overruled
                                           24, 2015) (sustaining evidentiary
                                           objections to legal conclusions
                                           contained in declarations); Lauter v.
                                           Rosenblatt, 2017 WL 5592886, *5

111362078_1                                64
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 66 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           (C.D. Cal. May 18, 2017) (same);
                                           Wells v. San Joaquin Valley R.R.,
                                           2007 WL 2825715, *11-12 (E.D. Cal.
                                           Sept. 26, 2007) (striking portions of
                                           declarations that pertain legal
                                           conclusions as having “no effect” or
                                           admissibility).

                                           Contradicted by Plaintiff’s
                                           Deposition Testimony where she
                                           admitted that she has no personal
                                           knowledge of the meal and rest
                                           break practices and working
                                           hours of other STs. Kim Decl.,
                                           Exh. B at 120:20-121:19, 360:5-
                                           363:9. See also Rope v. Auto–Chlor
                                           Sys. of Wash., Inc., 220 Cal.App.4th
                                           635, 651 n. 7 (2013) (“PAGA
                                           requires that the representative
                                           plaintiff establish that the employer
                                           have committed the Labor Code
                                           violations for which recovery is
                                           sought against the aggrieved
                                           employees.”); Hibbs–Rines v.
                                           Seagate Technologies, LLC, 2009
                                           WL 513496, *4 (N.D. Cal.2009)
                                           (“[C]ivil penalties under PAGA are
                                           only assessed for violations of the
                                           California Labor Code. Plaintiff will
                                           have to prove Labor Code violations
                                           with respect to each and every
                                           individual on whose behalf plaintiff
                                           seeks to recover civil penalties under
                                           PAGA.”) (emphasis in original). See
                                           also Sch. Dist. No. 1J v. ACandS,
                                           Inc., 5 F.3d 1255, 1264 (9th Cir.
                                           1993) (“[A] party should not be able
                                           to substitute an affidavit alleging
                                           helpful facts for earlier deposition
                                           testimony harmful to its case in
                                           order to avoid summary judgment.”)
                                           (cit. omitted); Kennedy v. Allied
                                           Mut. Ins. Co., 952 F.2d 262, 266 (9th
                                           Cir. 1991) (“The general rule in the
                                           Ninth Circuit is that a party cannot
                                           create an issue of fact by an affidavit

111362078_1                                65
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 67 of 69




      Declaration of Marco A. Palau                     Objection                    Ruling
                                           contradicting his prior deposition
                                           testimony.”).

                                           Lack of personal knowledge /
                                           foundation. FRE 601, 602, 901.

                                           Inadmissible opinion testimony.
                                           FRE 701-702.

                                           Speculation. The declaration does
                                           not contain facts that substantiate the
                                           conclusions rendered by declarant,
                                           thereby making such statements pure
                                           speculation and inadmissible. See
                                           Slevin v. Home Depot, 120
                                           F.Supp.2d. 822, 835-36 (N.D. Cal.
                                           2000) (stating that a declaration based
                                           on speculation is irrelevant and
                                           should not be considered).

                                           Violates the Best Evidence Rule.
                                           FRE 1002.

                                           Improper attempt to circumvent
                                           the Court’s page limits applicable
                                           to briefs.

                                           Improper attempt to expand the
                                           scope of Plaintiff’s PAGA
                                           allegations beyond the facts and
                                           theories pled in the PAGA Notice
                                           and Complaint. Stoddart v.
                                           Express Servs., Inc., 2015 WL
                                           5522142, *6 (E.D. Cal. Sept. 16,
                                           2015); Holak v. K Mart Corp., 2015
                                           WL 2384895, *4 (E.D. Cal. May 19,
                                           2015); Archila v. KFC U.S.
                                           Properties, Inc., 420 F. App’x 667,
                                           669 (9th Cir. 2011); Pickern v. Pier
                                           1 Imports (U.S.), Inc., 457 F.3d 963,
                                           968-69 (9th Cir. 2006); Coleman v.
                                           Quaker Oats Co., 232 F.3d 1271,
                                           1292 (9th Cir. 2000).

                                           Assumes facts that are either not
                                           true or lack sufficient evidentiary
                                           support.

111362078_1                                66
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 68 of 69




      Declaration of Marco A. Palau                     Objection                Ruling
                                            Improper attempt to recover
                                            penalties for which Plaintiff has
                                            failed to prove the underlying
                                            Labor Code violations and/or that
                                            are not recoverable as a matter of
                                            law. See Acosta’s Consolidated
                                            Opposition/Opening Brief, Section
                                            VII.

                                            Improper attempt to recover meal
                                            and rest break premiums pursuant
                                            to Cal. Lab. Code § 558, because
                                            such premiums are akin to
                                            liquidated damages and do not
                                            constitute “wages.” See, e.g.,
                                            Consolidated Opposition/Opening
                                            Brief at Section VII.D.

                                            Improper mischaracterization.



DATED: January 3, 2019                MCGUIREWOODS LLP

                                      By:    /s/ Sylvia J. Kim
                                                   Michael Mandel
                                                   Sylvia J. Kim
                                                   Sean Sullivan

                                             Attorneys for Defendant ACOSTA, INC.




111362078_1                                67
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
   Case 3:17-cv-05767-VC Document 98 Filed 01/10/19 Page 69 of 69



                                 CERTIFICATE OF SERVICE
       I hereby certify that on January 10, 2019, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and service via transmittal of

a Notice of Electronic Filing.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on January 10, 2019, at San Francisco, California.


                                        /s/ Sylvia J. Kim
                                          Sylvia J. Kim




111362078_1                                68
      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MARCO A. PALAU [DKT. #91-1]
